837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank HULEN and Wilma Lesnansky, Plaintiffs-Appellees,v.Earlene POLYAK, Defendant-Appellant.
No. 87-6159.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges and JOHN W. PECK, Senior Judge.

ORDER

1
This pro se defendant appeals a judgment of the district court which remanded a civil action concerning real property to a Tennessee state court after she had previously sought its removal to federal court pursuant to 28 U.S.C. Sec. 1443.  Defendant now moves for the stay of an order of the state court directing the sale of real property pending disposition of this appeal. upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's memorandum and order of September 29, 1987, the motion for a stay is hereby denied and the final judgment entered October 5, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.